UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1719


CHONG SU YI, And People of Similarly Situated.,

                      Plaintiff – Appellant,

          v.

ARCHDIOCESE OF NEW ORLEANS,

                      Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Theodore D. Chuang, District Judge.
(8:16-cv-01073-TDC)


Submitted:   December 15, 2016              Decided:   December 19, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Chong Su Yi, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Chong Su Yi appeals the district court’s orders dismissing

his complaint under 28 U.S.C. § 1915(e)(2) (2012) and denying

his motion for reconsideration.            We have reviewed the record and

find no reversible error.           Accordingly, we modify the district

court’s dismissal order to show that it is without prejudice and

affirm as modified for the reasons stated by the district court.

Yi v. Archdiocese of New Orleans, No. 8:16-cv-01073-TDC (D. Md.

Apr. 22 & May 31, 2016); see also Nagy v. FMC Butner, 376 F.3d

252,   258   (4th   Cir.   2004).      We    dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                        AFFIRMED AS MODIFIED




                                       2